                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:20-MC-00106-RJC-DSC


                KAREN DAVIES,                                    )
                                                                 )
                                   Petitioner,                   )
                                                                 )                   ORDER
                v.                                               )
                                                                 )
                ARMOR CORRECTIONAL HEALTH                        )
                SERVICES INC.,                                   )
                                                                 )
                                  Respondent.                    )



                         THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Jessica Travers]” (document #6) filed August 3, 2020. For the reasons set forth

               therein, the Motion will be granted


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                         SO ORDERED.


Signed: August 4, 2020




                         Case 3:20-mc-00106-RJC-DSC Document 7 Filed 08/04/20 Page 1 of 1
